DETAILED ACTION

Claims 1-14 and 16 have been amended. Claim 15 has been canceled. Claims 1-14 and 16 remain pending in the application.
Claims 1 and 16 are independent.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

This action is final.

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment and Arguments

Applicant’s amendments to claims have overcome each and every 112(b) and 101 rejections, and avoided invoking 112(f) previously set forth in the Non-Final Office Action. As a result, each and every 112(b) and 101 rejections and all 112(f) interpretations have been withdrawn.

Applicant's arguments with respect to amended claims regarding rejection under 35 U.S.C. § 103 have been fully considered but respectfully found not persuasive.

Applicant amended independent claims to further specify:
set the attribute indicated by the attribute pattern for at least one of the plurality of voxels in accordance with the setting condition to generate three dimensional object data, wherein the attribute is set according to pixel values of the attribute pattern along a projection line;

In the remarks, applicant argues in substance that:
UTSUNOMIYA does not explicitly teach the attribute is set according to pixel values of the attribute pattern along a projection line.

The examiner respectfully submit that applicant has overlooked the fact that UTSUNOMIYA teaches the attribute is set according to pixel values of the attribute pattern along a projection line ([0187] [0188] predetermined direction – projection line; Figs. 11-14 [0202] [0205] – [0211] the attribute indicated by the attribute patterns are set along the predetermined direction – projection line within the 3D object). Therefore, applicant’s arguments are not persuasive.

The teachings of UTSUNOMIYA, Nagahari and Damera-Venkata as disclosed in the previous office action are hereby incorporated by references to the extent applicable to the amended claims.

Another iteration of claim analysis has been made.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-5, 7, 10-14 and 16 are rejected under 35 U.S.C. 102(a)(1) & (a)(2) as being anticipated by UTSUNOMIYA US 20170028650 A11.

Regarding claim 1, UTSUNOMIYA teaches a three dimensional object forming apparatus (Fig. 1 [0063] [0075]) comprising:
a processor ([0063]) configured to:
obtain three-dimensional object data representing a three-dimensional object with a plurality of voxels (Figs. 1 & 14 [0067] [0068] [0198] 3D object Obj model data obtained and used in step S200);
receive an attribute pattern of an attribute to be set for the plurality of voxels (Figs. 11-14 [0186] [0187] [0193] [0194] [0198] dither mask DZ with attribute patterns K1-K8 obtained and used in step S200);
receive a setting condition for setting the attribute for the three-dimensional object in accordance with the attribute pattern ([0187] [0188] predetermined direction – setting condition); and
set the attribute indicated by the attribute pattern for at least one of the plurality of voxels in accordance with the setting condition to generate three dimensional object data, wherein the attribute is set according to pixel values of the attribute pattern along a projection line ([0187] [0188] predetermined direction – projection line; Figs. 11-14 [0202] [0205] – [0211] the attribute indicated by the attribute patterns are set along the predetermined direction – projection line within the 3D object); and
a discharge head that discharges an object material to form a three-dimensional object on a basis of three-dimensional object data generated by the processor ([0149] [0155] discharges ink to form the 3D object).
UTSUNOMIYA teaches:
[0063] As shown in FIG. 1, the three-dimensional object forming system 100 includes the three-dimensional object forming apparatus 1 that performs a forming process of discharging an ink, forming a stacked structure LY (an example of a “structure layer”) having as much thickness as one dot by dots formed using the discharged ink, and forming the three-dimensional object Obj by stacking structures LY, and a host computer 9 (an example of “information processing apparatus”) that performs a structure forming data generating process of generating structure forming data SD indicating the respective shapes and colors of the plurality of objects LY constituting the three-dimensional object Obj formed by the three-dimensional object forming apparatus 1.

    PNG
    media_image1.png
    787
    548
    media_image1.png
    Greyscale

[0075] The CPU of the host computer 9 functions as the structure forming data generating unit 93 by executing the driver program of the three-dimensional object forming apparatus 1 stored in the storage unit 94. The structure forming data generating unit 93 performs the structure forming data generating process. …
 [0067] The CPU of the host computer 9 functions as a model data generating unit 92 by executing an application program stored in the storage unit 94. The model data generating unit 92 performs a model data generating process which is a process of generating model data Dat based on information or the like input by an operation of a user of the three-dimensional object forming system 100 performed on the display operation unit 91. 
[0068] The model data Dat is data indicating a shape and color of a model for representing the three dimensional object Obj formed by the three-dimensional object forming apparatus 1.

    PNG
    media_image2.png
    472
    486
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    535
    545
    media_image3.png
    Greyscale

[0198] If the target voxel determining process is started, the determination unit 95 initially rotates one or both of the three-dimensional object Obj and the dither mask DZ around the Z axis such that the direction W1OBJ determined for the three-dimensional object Obj and the direction W1DZ determined for the dither mask DZ are set to be the same direction, as shown in FIGS. 13A to 13C (S200).
[0186] In the target voxel determining process according to the present embodiment, as shown in FIG. 11, in the inside section L-IN of the three-dimensional object Obj, the target voxels VxT are determined such that one or a plurality of pillars K which extends in the Z-axis direction (an example of a “predetermined direction”) is provided. More specifically, in the target voxel determining process according to the present embodiment, the number of pillars K provided in the inside section L-IN of the three-dimensional object Obj, the shapes of the pillars K, and the positions of the pillars K are determined. In FIG. 11, for example, a case where 8 pillars K1 to K8 are provided in the inside section L-IN of the three-dimensional object Obj is shown. 
[0187] In the present embodiment, in order to easily form the pillars K, it is assumed that the pillars K which extend in the Z-axis direction are formed, in other words, the pillars K which extend in the direction in which the structures LY[1] to LY[Q] are stacked are formed. However, the invention is not limited to such an aspect, and the “predetermined direction” as the extending direction of the pillar K may be different from the Z-axis direction.
[0193] FIGS. 13A to 13C are explanatory diagrams for describing the relationship between the plurality of thresholds of the dither mask DZ and the plurality of internal voxels Vx-IN[q] constituting the inside section LIN among the aggregate of voxels Vx indicated by the voxel data VD[[q]. 
[0194] Each of a plurality of cells shown in FIGS. 13A to 13C represents both each storage element of the dither mask DZ and each internal voxel Vx-IN[q] indicated by the voxel data VD[q]. A value given to each of the plurality of cells represents a threshold stored in each storage element of the dither mask DZ. Among the internal voxels Vx-IN[q], the internal voxels Vx-IN[q] classified as the target voxels VxT are represented as dot-patterned cells, and the internal voxels Vx-IN[q] classified as the non-target voxels VxH are represented as patternless cells.

    PNG
    media_image4.png
    742
    534
    media_image4.png
    Greyscale

[0202] Thereafter, as shown in FIGS. 13A to 13C, the determination unit 95 associates the plurality of internal voxels Vx-IN[q] constituting the inside section L-IN among the aggregate of voxels Vx indicated by the voxel data VD[q] with the plurality of storage elements of the dither mask DZ in a one-to-one correspondence (S220). 
[0205] Thereafter, the determination unit 95 selects one internal voxel Vx-IN[q] from the non-selected internal voxels Vx-IN[q] in the target voxel determining process being performed, among the plurality of internal voxels Vx-IN[q] indicated by the voxel data VD[q] (S230). 
[0206] Subsequently, the determination unit 95 compares the dot forming index value RF generated in step S120 of FIG. 8 with the threshold corresponding to the one internal voxel Vx-IN[q] in selected in step S230 among the plurality of thresholds of the dither mask DZ, and determines whether or not the dot forming index value RF is equal to or greater than the threshold (S240). 
[0207] In a case where the determination result in step S240 is positive, that is, in a case where the dot forming index value RF is equal to or greater than the threshold corresponding to one internal voxel Vx-IN[q], the determination unit 95 determines the one internal voxel Vx-IN[q] as the target voxel VxT in which the dot is formed (S250). 
[0208] Meanwhile, in a case where the determination result in step S240 is negative, the determination unit 95 determines the one internal voxel Vx-IN[q] as the non-target voxel VxH in which the dot is not formed (S260).
[0209] Thereafter, the determination unit 95 selects all the internal voxels Vx-IN[q] of the inside section L-IN indicated by the voxel data VD[q] in step S230 of the target voxel determining process being performed, and determines whether or not the respective internal voxels Vx-IN[q] have been classified as any one of the target voxels VxT and the non-target voxels VxH (S270). In a case where the determination unit in step S270 is negative, the determination unit 95 proceeds to the process of step S230. In a case where the determination result in step S270 is positive, the determination unit 95 determines whether or not the variable q satisfies “q<Q” (S280). 
[0210] In a case where the determination result in step S280 is positive, the determination unit 95 adds “1” to the variable q, and then proceeds to the process of step S220 (S290). In a case where the determination result of step S280 is negative, that is, in a case where the variable q reaches “q=Q”, the determination unit 95 ends the target voxel determining process. 
[0211] As mentioned above, in the target voxel determining process according to the present embodiment, the target voxel VxT is determined such that the pillars K which extend in the Z-axis direction are formed in the inside section L-IN. Thus, in the inside section L-IN, the plurality of target voxels VxT is formed so as to be continued in the Z-axis direction, and the plurality of non-target voxels VxH is formed so as to be continued in the Z-axis direction. …
[0149] …, a case where all the plurality of voxels Vx constituting the structure forming data SD[q] are the target voxel VxT is illustrated
[0155] …, the forming control unit 6 initially controls the operation of the head unit 3 such that the waveform designation signal SI is generated based on the structure forming data SD[q] and the forming ink or the support ink is discharged by the generated waveform designation signal SI.

Regarding claim 2, UTSUNOMIYA further teaches set an initial position of the attribute pattern relative to the three-dimensional object ([0186] [0187] the position and stacking direction of the shape of pillars are determined).

Regarding claim 3, UTSUNOMIYA further teaches set the initial position so as to satisfy a predetermined condition ([0186] [0187] the initial position are set to satisfy the predetermined stacking direction).

Regarding claim 4, UTSUNOMIYA further teaches set the initial position in accordance with specification performed by a user ([0186] [0187] the initial position are set to satisfy the predetermined stacking direction).

Regarding claim 5, UTSUNOMIYA further teaches receive at least one of movement, rotation, enlargement, and reduction as a process for editing the attribute pattern ([0198] – [0200] rotates the dither mask).

Regarding claim 7, UTSUNOMIYA further teaches the attribute pattern is one of a plurality of attribute patterns, and receive the plurality of attribute patterns ([Figs. 12-13 the pillar shapes K1-K8 or [0204] dither mask DZ(1) and dither mask (DZ(2)).

Regarding claim 10, UTSUNOMIYA further teaches not to set the attribute for a part of the three-dimensional object outside the attribute pattern (Figs. 11-14 [0202] [0205] – [0211] the part of the 3D object outside the attribute patterns K1-K8 is not set).

Regarding claim 11, UTSUNOMIYA further teaches not to set the attribute or sets a predetermined value for a part of the attribute pattern outside the three-dimensional object (Figs. 11-14 [0202] [0205] – [0211] the part of the 3D object outside the attribute patterns K1-K8 is not set).

Regarding claim 12, UTSUNOMIYA further teaches the attribute pattern includes a plurality of elements indicating two-dimensional object data, and set the plurality of elements for at least one of the plurality of voxels as the attribute ([Figs. 12-13 the pillar shapes K1-K8 - the 2D dither mask indicating 2D object data).

Regarding claim 13, UTSUNOMIYA further teaches set, as the attribute, elements of pieces of the two-dimensional object data located at positions corresponding to the plurality of voxels of the three-dimensional object data in accordance with specification of a positional relationship between the three-dimensional object data and the two-dimensional object data ([0186] [0187] the initial position of the attribute patterns K1-K8 at dither mask plane are set to satisfy the predetermined stacking direction within the 3D object).

Regarding claim 14, UTSUNOMIYA further teaches set the attribute by copying the elements arranged in two dimensions for the plurality of voxels of the three-dimensional object data (Figs. 11-14 [0202] [0205] – [0211] the attribute indicated by the attribute patterns are copied along the predetermined direction within the 3D object).

Regarding claim 16, UTSUNOMIYA teaches the claimed apparatus. Therefore, he teaches the program for implementing the apparatus.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over UTSUNOMIYA as applied to claims 1-5, 7, 10-14 and 16 above, in view of Nagahari US 20180022021 A12.

Regarding claim 6, UTSUNOMIYA does not explicitly teach in response to that a resolution of the attribute pattern and a resolution of the plurality of voxels are different from each other, convert at least either the resolution of the attribute pattern or the resolution of the plurality of voxels such that the resolution of the attribute pattern and the resolution of the plurality of voxels match.
Nagahari teaches in response to that a resolution of the attribute pattern and a resolution of the plurality of voxels are different from each other, convert at least either the resolution of the attribute pattern or the resolution of the plurality of voxels such that the resolution of the attribute pattern and the resolution of the plurality of voxels match ([0072] change the resolution of the plurality of voxels to match the resolution of the dither matrix – resolution of the attribute pattern).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified UTSUNOMIYA to incorporate the teachings of Nagahari because they all directed to 3D printing processing. Matching the resolution of the attribute pattern and the resolution of the plurality of voxels will help apply the attribute pattern to the 3D object.

Regarding claim 8, Nagahari further teaches set an attribute of adjacent attribute patterns such that the attribute gradually changes between the plurality of attribute patterns (Figs. 5-7 [0073] – [0075] the dither matrix 70 gradually changed at adjacent layer, from figure 5, to 6, to 7).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over UTSUNOMIYA as applied to claims 1-5, 7, 10-14 and 16 above, in view of Damera-Venkata US 20050152005 A13.

Regarding claim 9, UTSUNOMIYA does not explicitly teach in response to that at least either sizes or resolutions of the plurality of attribute patterns are different from each other, convert at least one of the sizes or the resolutions of the plurality of attribute patterns such that the sizes or the resolutions of the plurality of attribute patterns match.
 Damera-Venkata teaches in response to that at least either sizes or resolutions of the plurality of attribute patterns are different from each other, convert at least one of the sizes or the resolutions of the plurality of attribute patterns such that the sizes or the resolutions of the plurality of attribute patterns match ([0020] scaling the patterns of regular pixel grid and super-resolution into patterns with matching resolution).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified UTSUNOMIYA to incorporate the teachings of Damera-Venkata because they all directed printing processing. Matching either sizes or resolutions of the plurality of attribute patterns will help combine the plurality of attribute patterns.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Tang whose telephone number is (571)272-7437.  The examiner can normally be reached on M-F 7:30-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached on (571)272-3667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.T./
Patent Examiner, Art Unit 2115




/THOMAS C LEE/Supervisory Patent Examiner, Art Unit 2115                                                                                                                                                                                                         


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1  UTSUNOMIYA is the prior art of record
        2  Nagahari is the prior art of record
        3  Damera-Venkata is the prior art of record